UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 2, 2011 ALL GRADE MINING INC. (Exact name of registrant as specified in its charter) Colorado State of Incorporation CIK N o . 370 W. Pleasantview Ave. Suite 163, Hackensack, NJ 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Phone: (201) 788-3785 Hybred International Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities The company issued 50,000,000 shares of restricted common stock to Gary Kouletas from the conversion of 50,000 series A preferred shares that were issued to him in exchange for debt owed to him by the company. There are currently a total of85,058,753 shares issued and outstanding INDEX TO EXHIBITS Exhibit Description None None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALL GRADE MINING, INC. By: /s/ Gary Kouletas Gary Kouletas, CEO Date: December 2 ,2011
